DETAILED ACTION
The Amendment filed November 24th 2020 has been entered and fully considered. Claims 1-4, 6- 8 and 21-33 remain pending in this applications. Claims 1, 28 and 33 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11th, 2020 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, and 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21-28 of copending Application No. 15/226,019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the copending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited herein. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 21-26, 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over  Brannan (hereinafter ‘Brannan '284,’ U.S. PGPub. No. 2014/0290830) in view of Brannan et al., (hereinafter 'Brannan', U.S. PGPub. No. 2010/0097284) and Prakash et al., (hereinafter ‘Prakash’, U.S. PGPub. No. 2003/0195499).
Regarding claim 1, Brannan discloses an ablation cable assembly (Fig. 1) comprising: a feedline (60) forming a proximal-most portion of the ablation cable assembly and configured to couple to a source of electrosurgical energy (microwave generator 40). Brannan further disclose a flexible central portion (coaxial feed-line segment 112 of the coaxial cable, impedance step-down segment 114 of the coaxial cable; [0076]) extending distally from the feedline (60), the central portion including: an inner conductor (inner conductors 212, 222; [0079], “impedance step-down segment 114 may include an inner conductor 222 that is the same as the inner conductor 212 of the coaxial feed-line segment 112. ”); a dielectric disposed about the inner conductor (inner conductor 212,222 are surrounded by dielectric insulator 214, 224 respectively in Fig. 2B), the inner conductor (inner conductors 212,222) including an exposed distal 
Brannan fails to explicitly disclose a second shrink tube in contact with at least one of the dielectric, the first shrink tube, or a portion of the exposed distal portion of the inner conductor that is disposed distal to a distal end of the first shrink tube.
However, in the same field of endeavor, Brannan ‘284 teaches a similar ablation cable assembly (assembly 12 in Fig. 1 and 13-14) including “a sleeve 63 of fluorinated ethylene propylene (FEP) shrink wrap may be applied to the entire assembly 12” ([0052]). Brannan ‘284 further teaches that the resulting FEP seal prevents coolant fluid from penetrating into the assembly (12) ([0052]), thereby preventing a short circuit and increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation cable assembly as taught by Brennan to include a second shrink tube (applied to the entire assembly) as taught by Brannan ‘284 in order to 
It is noted, in view of the modification of Brannan in view of Brannan ‘284, the combination would necessarily teach a second shrink tube in contact with at least a portion of the exposed distal portion of the inner conductor that is disposed distal to a distal end of the first shrink tube. 
Further, although Brannan discloses a feedline (60) that is configured to couple to a source of electrosurgical energy (microwave generator 40) and that the outer conductor is a conductive braid ([0078], [0081], [0084]), Brannan in view of Brannan ‘284 fail to explicitly disclose a rigid portion including a rigid tube configured to couple to a source of electrosurgical energy and prevent fluid ingress, wherein the outer conductor is in electrical communication with the rigid tube.
However, in the same field of endeavor, Prakash teaches a similar ablation cable assembly (microwave antenna assembly 300, 320 in Figs. 22 and 23) comprising a rigid portion (connector 304, 324 with connector shell 302 in Figs. 22 and 23) that forms a proximal-most portion of the ablation cable assembly and is configured to couple to a source of electrosurgical energy ([0115] -[0116]). The assembly further includes a feedline (306, 326) that is inserted into and surrounded by the connector shell (302 in Figs. 22 and 23), thereby preventing fluid ingress. Prakash further teaches wherein the outer conductor is in electrical communication with the rigid tube (Figs. 22 and 23 illustrate connectors 304, 324 with connector shell 302 in electrical communication with feedlines 306, 326, respectively, including outer conductor; [0061], [0115] -[0116]). This configuration provides a secure electrical communication path between connector shell (302) and feedline (306, 326) that allows the microwave energy to be transmitted between the two components ([0115]), thereby increasing reliability, safety and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation cable assembly as taught by Brannan in view of Brannan ‘284 to include a rigid portion including a rigid tube configured to couple to a source of electrosurgical energy and prevent fluid ingress, wherein the outer conductor is in electrical communication with the rigid tube as taught by Prakash in order to provide a secure electrical communication path between connector shell and feedline 
Regarding claim 2, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 1. Although Brannan discloses that “the diameter of the antenna geometry may be reduced to be less than or equal to or approximately equal to the diameter of the coaxial feed-line” ([0065]) and that “the outer conductor 216 may have a diameter of 0.1054 cm” ([0077]), the combination of Brannan in view of Brannan ‘284 and Prakash fail to explicitly disclose wherein the entire ablation cable assembly has a diameter of in the range of 0.01 inches to about 0.5 inches.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation cable assembly as taught by Brannan in view of Brannan ‘284 and Prakash to have a diameter of any length where it would still be allowed to function, including a diameter in the range of 0.01 inches to about 0.5 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 (IV), In re Rose, 105 USPQ 237 (CCPA1955).
Regarding claim 3, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 2. Brannan as modified in view of Brannan ‘284 and Prakash is capable of meeting the functional limitation as claimed in claim 3 when the radiating portion is bent, since the entire cable assembly would be placed in tension, including the conductive braid between the rigid portion and the radiating portion. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 2. In view of the prior modification of Brannan in view of Brannan ‘284 and Prakash, Prakash teaches wherein the rigid tube (connector 304, 324 with connector 
Regarding claim 6, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation c able assembly according to claim 2. In view of the prior modification of Brannan in view of Brannan ‘284 and Prakash, Prakash teaches wherein a distal portion of the rigid tube (connector 304, 324 with connector shell 302 in Figs. 22 and 23) fixes the position of a proximal end of the conductive braid relative to the dielectric (Figs. 22 and 23 illustrates connector 304, 324 receiving and fixing the position of proximal end of feedline 306, 326).
Regarding claim 7, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 6. In view of the prior modification of Brannan in view of Brannan ‘284 and Prakash, Prakash teaches wherein the distal portion of the rigid tube is flared over a proximal end of the conductive braid of the central portion (Figs. 22 and 23 illustrate connector 304, 324 with connector shell 302 having a flared distal end over proximal end of feedline 306, 326).
Regarding claim 21, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 1. Brannan further discloses wherein the inner conductor (inner conductor 212,222 in Fig. 2B) forms a core of the central portion, the conductive braid forms an outermost layer of the central portion (outer conductor 216,226,236), and the dielectric (dielectric insulator 214, 224) is disposed between the inner conductor (212,222) and the conductive braid (216, 226) (Fig. 2B).
Regarding claim 22, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 21. Brannan further discloses wherein the dielectric (dielectric insulator 214, 224) is in direct contact with the inner conductor (inner conductor 212,222 in Fig. 2B) and the conductive braid (outer conductor 216,226) along an entire length of the central portion 
Regarding claim 23, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 1. In view of the prior modification of Brannan in view of Brannan ‘284 and Prakash, Prakash teaches wherein the rigid portion (connector 304, 324 with connector shell 302 in Figs. 22 and 23) includes a proximal portion of the inner conductor (308, 332), the proximal portion of the inner conductor (308, 332) extending proximally from a proximal end of the rigid tube (see Figs. 22 and 23 for inner conductors 308, 332 extending proximally from a proximal end of the rigid tubes 304, 324).
Regarding claim 24, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation c able assembly according to claim 1. In view of the prior modification of Brannan in view of Brannan ‘284 and Prakash, Prakash teaches wherein the inner conductor extends through the central portion and into the radiating portion (Figs. 22 and 23 illustrate inner conductors 308, 332 extends through feedline 306, 326 into ‘radiating portion’ antenna 312, 334).
Regarding claim 25, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 1. In view of the prior modification of Brannan in view of Brannan ‘284 and Prakash, Prakash teaches wherein the rigid tube (connector 304, 324 with connector shell 302 in Figs. 22 and 23) and the proximal portion (pin 310, 336) of the inner conductor (308, 332) are configured to be directly coupled to a source of electrosurgical energy (pin 310, 336 extends proximally from a proximal end of the connector 304, 324, and is capable of directly coupling to a source of electrosurgical energy; [0115] -[0116]).
Regarding claim 26, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 1. In view of the prior modification of Brannan in view of Brannan ‘284 and Prakash, Prakash teaches wherein the rigid portion (connector 304, 324 with connector shell 302 in Figs. 22 and 23) includes a proximal portion of the dielectric disposed within the rigid tube 
Regarding claim 28, Brannan discloses an ablation cable assembly (Fig. 1) comprising: a feedline (60) configured to directly couple to a source of electrosurgical energy (microwave generator 40); an inner conductor (inner conductors 212,222, 232; [0079], “impedance step-down segment 114 may include an inner conductor 222 that is the same as the inner conductor 212 of the coaxial feed-line segment 112.”) extending distally from the feedline (60) to a distal portion of the ablation cable assembly; a dielectric disposed about the inner conductor (inner conductor 212,222 are surrounded by dielectric insulator 214, 224 respectively in Fig. 2B) and having a distal portion extending distally from the feedline (60); a conductive braid disposed about the dielectric (outer conductor 216,226, 236 may be a silver-plated copper wire braid see [0078], [0081], [0084]; conductor 216 and 226 surround dielectric insulator 214, 224 respectively), a first shrink tube (dielectric insulator 234; [0027], “heat shrinking the dielectric”; [0084], radiator base segment 116 may be constructed from different materials, also see dielectric is sintered PTFE) surrounding the inner conductor (dielectric insulator 234 surrounds inner conductor 232) and having a proximal end abutting a distal end of the dielectric (dielectric insulator 234 abuts dielectric insulator 224, Fig. 2B), wherein the conductive braid (outer conductor 236) surrounds the first shrink tube (234) and is disposed within a joint between the distal end of the dielectric (224) and the proximal end of the shrink tube (234); 
Brannan fails to explicitly disclose a second shrink tube in contact with at least one of the dielectric, the first shrink tube, and a portion of the inner conductor that is disposed distal to a distal end of the first shrink tube.
However, in the same field of endeavor, Brannan ‘284 teaches a similar ablation cable assembly (assembly 12 in Fig. 1 and 13-14) including “a sleeve 63 of fluorinated ethylene propylene (FEP) shrink wrap may be applied to the entire assembly 12” ([0052]). Brannan ‘284 further teaches that the resulting FEP seal prevents coolant fluid from penetrating into the assembly (12) ([0052]), thereby preventing a short circuit and increasing safety. Therefore, it would have been obvious to one of ordinary skill in the 
It is noted, in view of the modification of Brannan in view of Brannan ‘284, the combination would necessarily teach a second shrink tube in contact with at least a portion of the inner conductor that is disposed distal to a distal end of the first shrink tube.
Further, although Brannan discloses a feedline (60) that is configured to couple to a source of electrosurgical energy (microwave generator 40) and that the outer conductor is a conductive braid ([0078], [0081], [0084]), Brannan in view of Brannan ‘284 fail to explicitly disclose a rigid tube, wherein an inner conductor extends through the rigid tube and extends distally from the rigid tube to a distal portion of the ablation cable assembly; the inner conductor having a proximal portion extending proximally from a proximal end of the rigid tube and configured to directly couple to a source of electrosurgical energy. Brannan further fails to disclose a dielectric having a proximal portion disposed within the rigid tube and a distal portion extending distally from the rigid tube, and a conductive braid having a proximal portion disposed between the rigid tube and the proximal portion of the dielectric, the conductive braid extending distally from the rigid tube.
However, in the same field of endeavor, Prakash teaches a similar ablation cable assembly (microwave antenna assembly 300, 320 in Figs. 22 and 23) comprising a rigid tube (connector 304, 324 with connector shell 302 in Figs. 22 and 23) that forms a proximal-most portion of the ablation cable assembly and is configured to couple to a source of electrosurgical energy ([0115]-[Oil 6]). The assembly further includes a feedline (306, 326, including inner and outer conductors separated by a dielectric; see [0061] for components of a feedline) that is inserted into and surrounded by the connector shell (302 in Figs. 22 and 23), wherein the inner conductor (308, 332) extends through the rigid tube (304, 324) and extends distally from the rigid tube (304, 324) to a distal portion of the ablation cable assembly (Figs. 22 and 23). The inner conductor (308, 332) includes a proximal portion (pin 310, 336) extending proximally 
Regarding claim 29
Regarding claim 30, Brannan in view of Brannan ‘284 and Prakash teach all the limitations of the ablation cable assembly according to claim 28. In view of the prior modification of Brannan in view of Brannan ‘284 and Prakash, Prakash teaches wherein the rigid tube fixes the proximal portion of the conductive braid relative to the dielectric (Figs. 22 and 23 illustrate feedline 306, 326 fixed within connector 304, 324; see [0061] for details of a feedline).
Regarding claim 33, Brannan discloses an ablation cable assembly (Fig. 1), comprising: a portion (feedline 60) configured to couple to a source of electrosurgical energy (microwave generator 40). Brannan further discloses a flexible central portion (coaxial feed-line segment 112 of the coaxial cable, impedance step-down segment 114 of the coaxial cable; [0076]) extending distally from the feedline (60), the central portion including: an inner conductor (inner conductors 212,222; [0079], “impedance step-down segment 114 may include an inner conductor 222 that is the same as the inner conductor 212 of the coaxial feed-line segment 112. ”); a dielectric disposed about the inner conductor (inner conductor 212, 222 are surrounded by dielectric insulator 214, 224 respectively in Fig. 2B); and a conductive braid disposed about the dielectric (outer conductor 216,226, 236 may be a silver-plated copper wire braid see [0078], [0081], [0084]; conductor216 and 226 surround dielectric insulator 214, 224 respectively); a radiating portion (radiator base segment 116, distal radiating section 120) extending distally from the central portion (Fig. 2B) and configured to deliver electrosurgical energy to tissue ([0019]-[0020]; [0070], see microwave applicator or antenna assembly 100 for microwave tissue treatment), the radiating portion including a first shrink tube (dielectric insulator 234; [0027], “heat shrinking the dielectric”; [0084], radiator base segment 116 may be constructed from different materials, also see dielectric is sintered PTFE) surrounding the inner conductor (dielectric insulator 234 surrounds inner conductor 232) and having a proximal end abutting a distal end of the dielectric (dielectric insulator 234 abuts dielectric insulator 224, Fig. 2B), wherein the conductive braid (236) surrounds the first shrink tube (234)(Fig. 2B).
Brannan fails to explicitly disclose a second shrink tube in contact with at least one of the dielectric, the first shrink tube, and a portion of the inner conductor that is disposed distal to a distal end of the first shrink tube.
However, in the same field of endeavor, Brannan ‘284 teaches a similar ablation cable assembly (assembly 12 in Fig. 1 and 13-14) including “a sleeve 63 of fluorinated ethylene propylene (FEP) shrink wrap may be applied to the entire assembly 12” ([0052]). Brannan ‘284 further teaches that the resulting FEP seal prevents coolant fluid from penetrating into the assembly (12) ([0052]), thereby preventing a short circuit and increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation cable assembly as taught by Brennan to include a second shrink tube (applied to the entire assembly) as taught by Brannan ‘284 in order to provide a seal that prevents coolant fluid from penetrating into the assembly (12) ([0052]), thereby preventing a short circuit and increasing safety.
It is noted, in view of the modification of Brannan in view of Brannan ‘284, the combination would necessarily teach a second shrink tube in contact with at least a portion of the inner conductor that is disposed distal to a distal end of the first shrink tube.
Further, although Brannan discloses a feedline (60) that is configured to couple to a source of electrosurgical energy (microwave generator 40), Brannan in view of Brannan ‘284 fails to explicitly disclose a rigid portion including a rigid tube configured to couple to a source of electrosurgical energy and prevent fluid ingress.
However, in the same field of endeavor, Prakash teaches a similar ablation cable assembly (microwave antenna assembly 300, 320 in Figs. 22 and 23) comprising a rigid portion (connector 304, 324 with connector shell 302 in Figs. 22 and 23) that forms a proximal-most portion of the ablation cable assembly and is configured to couple to a source of electrosurgical energy ([0115] -[0116]). The assembly further includes a feedline (306, 326) that is inserted into and surrounded by the connector shell (302 in Figs. 22 and 23), thereby preventing fluid ingress. Prakash further teaches wherein the outer conductor is in electrical communication with the rigid tube (Figs. 22 and 23 illustrate connectors 304, 324 with connector shell 302 in electrical communication with feedlines 306, 326, respectively, including outer conductor; [0061], [0115] -[0116]). This configuration provides a secure electrical communication path between connector shell (302) and feedline (306, 326) that allows the microwave energy to be transmitted .
Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Brannan ‘284 and Prakash as applied to claims 1-4, 6-7, 21-26, 28-30 and 33 above, and further in view of Rossetto et al., (hereinafter 'Rossetto', U.S. PGPub. No. 2008/0294162).
Regarding claim 8, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 7, but are silent regarding wherein the flexible portion includes an additional shrink tube shrunk over a connection defined between the flared distal portion of the rigid tube and the conductive braid to seal the connection.
However, in the same field of endeavor, Rossetto teaches a similar conduit assembly (100 in Fig. 1) for transmitting energy between an electrosurgical generator (“G” in Fig. 1) and an energy delivering device comprising a first cable sub-assembly (104) and second cable sub-assembly (108) wherein the first cable sub-assembly (104) is configured and adapted for connection to the generator (“G”) via a generator connector (102 in Figs. 1-2) (abstract, [0023]). The first cable sub-assembly (104) is comprised of cable (105) including inner conductor (112), dielectric (114) and braided outer conductor (116) ([0026] - [0027]) wherein generator connector (102) operatively connects to first end of cable (105) to generator (“G”) and a portion of cable (105) is within connector (102 in Figs. 1-2). Rossetto further teaches wherein the flexible portion (cable 105 of first cable sub-assembly 104 in Figs. 1 -3) includes a tube shrunk ([0025]: “generator connector 102 may include an insulative or dielectric covering 102 a such as a polyolefin heat-shrink tubing”, [0036]) over a connection defined between the distal portion of the rigid tube (generator connector 102 in Figs. 1 -2) and the conductive braid (outer conductor 116 in Figs. 1 -3) 
Regarding claim 31, Brannan in view of Brannan ‘284 and Prakash teach all the limitations of the ablation cable assembly according to claim 28, but are silent regarding an additional shrink tube disposed over a connection between the rigid tube and the conductive braid and configured to prevent fluid ingress into the rigid tube.
However, in the same field of endeavor, Rossetto teaches a similar conduit assembly (100 in Fig. 1) for transmitting energy between an electrosurgical generator (“G” in Fig. 1) and an energy delivering device comprising a first cable sub-assembly (104) and second cable sub-assembly (108) wherein the first cable sub-assembly (104) is configured and adapted for connection to the generator (“G”) via a generator connector (102 in Figs. 1-2) (abstract, [0023]). The first cable sub-assembly (104) is comprised of cable (105) including inner conductor (112), dielectric (114) and braided outer conductor (116) ([0026] - [0027]) wherein generator connector (102) operatively connects to first end of cable (105) to generator (“G”) and a portion of cable (105) is within connector (102 in Figs. 1 -2). Rossetto further teaches a shrink tube ([0025]: “generator connector 102 may include an insulative or dielectric covering 102 a such as a polyolefin heat-shrink tubing”, [0036], Rossetto) disposed over a connection between the rigid tube (generator connector 102 in Figs. 1-2, Rossetto) and the conductive braid (outer conductor 116 in Figs. 1 -3, Rossetto) and configured to prevent fluid ingress into the rigid tube. The insulative or dielectric covering (102a) is utilized in order to electrically insulate the generator connector (102) ([0025], [0036]), .
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan in view of Brannan ‘284 and Prakash as applied to claims 1-4, 6-7, 21-26, 28-30 and 33 above, and further in view of J.C. Donohue et al., (hereinafter 'Donohue', U.S. Pat. 3,375,485).
Regarding claim 27, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 26, but are silent regarding wherein the rigid tube compresses the proximal portion of the dielectric.
However, in the same field of endeavor, Donohue teaches a coaxial cable connector comprising a clamp ring or wedge member (30 in Fig. 1 -2) configured to receive coaxial cable (cable 12 in Fig. 1 includes inner and outer conductors 21,27 and coaxial dielectric 24) wherein the assemblage of components further includes means, such as nut (33), for compressing wedge member (30) against cable (12), including coaxial dielectric (24) in order to secure the joint of assemblage against loosening by vibrational or mechanical stress (col. 3, ll.16-26), thereby increasing security and longevity of the connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Brannan in view of Brannan ‘284 and Prakash to include a coaxial cable connector to compress the proximal portion of the dielectric as taught by Donohue in order to secure the joint of assemblage against loosening by vibrational or mechanical stress (col. 3, ll.16-26), thereby increasing security and longevity of the connection.
Regarding claim 32, Brannan in view of Brannan ‘284 and Prakash teach all of the limitations of the ablation cable assembly according to claim 28, but are silent regarding wherein the rigid tube compresses the proximal portion of the dielectric.
However, in the same field of endeavor, Donohue teaches a coaxial cable connector comprising a clamp ring or wedge member (30 in Fig. 1 -2) configured to receive coaxial cable (cable 12 in Fig. 1 includes inner and outer conductors 21,27 and coaxial dielectric 24) wherein the assemblage of components further includes means, such as nut (33), for compressing wedge member (30) against cable (12), including coaxial dielectric (24) in order to secure the joint of assemblage against loosening by vibrational or mechanical stress (col. 3, ll.16-26), thereby increasing security and longevity of the connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Brannan in view of Prakash to include a coaxial cable connector to compress the proximal portion of the dielectric as taught by Donohue in order to secure the joint of assemblage against loosening by vibrational or mechanical stress (col. 3, ll.16-26), thereby increasing security and longevity of the connection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8 and 21-33 have been considered but are moot in view of the amendment. 
It is the Examiner’s position that  Brannan (hereinafter ‘Brannan,’ U.S. PGPub. No. 2014/0290830) in view of Brannan et al., (hereinafter 'Brannan '284', U.S. PGPub. No. 2010/0097284) and Prakash et al., (hereinafter ‘Prakash’, U.S. PGPub. No. 2003/0195499) teach each and every limitation of the device according to independent claims 1, 28 and 33.
Specifically, Brannan ‘284 teaches a similar ablation cable assembly (assembly 12 in Fig. 1 and 13-14) including a shrink tube (sleeve 63 of fluorinated ethylene propylene (FEP) shrink wrap) that is applied to the entire assembly (12; see [0052]). The seal created by the shrink wrap prevents coolant fluid from penetrating into the assembly (12) ([0052]), thereby preventing a short circuit and increasing safety. 
See rejection above for further clarification.
The Double Patenting rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794